Jackson, Justice.
1. A legal question unmixed with any disputed fact necessary to its adjudication being made in the oertiorari, the party was entitled to that remedy, though the debt, principal and interest, counted together exceeded fifty dollars. 58 Ga., 77; 46 Ga., 41; 51 Ga., 194.
2. The oertiorari should have been sustained because there was no allegation that the laborer had completed his contract in the affidavit to foreclose. 60 Ga., 439; 61 Ib., 211; McDonald vs. Knight, this term.
3. The justice of the peace, under the act of 1873, and the Code, §§1974-5-6,1984,1991, had the power to take the affidavit and issue execution in this case, it being the foreclosure of a laborer’s lien. The act of 1868 is repealed by the act of 1873, in so far as it stands in the path of the latter act, which was designed to provide a uniform mode of foreclosing all liens therein referred to — the lien of all laborers included.
The judgment is reversed because the affidavit did not allege that the contract was completed, and that is enough to rule and decide finally this case.
Judgment reversed.